May 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          SWE HOMES, LP, Appellant

NO. 14-12-01116-CV                          V.

              WELLINGTON INSURANCE COMPANY, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Wellington
Insurance Company, signed November 14, 2012, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Wellington Insurance Company.

      We further order this decision certified below for observance.